Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Analysis of Closest Prior Art 
Chihiro Nagura (US 2011/0155895) discloses an apparatus comprising: a movable member configured to rotate; and an absolute rotary encoder configured to detect a rotation position of the movable member, wherein the absolute rotary encoder comprising: a scale on which a first track and a second track are provided with different diameters from each other; a first sensor configured to move relative to the scale and read the first track and the second track; a second sensor arranged so as to face the first sensor in a radial direction of the scale and configured to move relative to the scale and read the first track and the second track; and a processor configured to generate a first position signal by taking a difference between a first periodic signal based on a signal obtained by reading the first track by the first sensor and a second periodic signal based on a signal obtained by reading the second track by the first sensor.
Haruhiko Horiguchi (US 2018/0094924) discloses an eccentricity calculating method for determining eccentricity in a rotary encoder by determining a differential value between any one of the first phase information and the second phase information and an average value of the first phase information and the second phase information, and determining the eccentricity information, based on the differential value.
Ko Ishizuka (US 2012/0153135) discloses an absolute rotary encoder comprises a scale; a first detector and a second detector, obtaining data from the detectors, 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 are allowed.
Claims 1 and 10 are allowed because the closest prior art, Nagura, Horiguchi, Ishizuka, either singularly or in combination, fail to anticipate or render obvious a processor that generates a second position signal by taking a difference between a third periodic signal based on a signal obtained by reading the first track by the second sensor and a fourth periodic signal based on a signal obtained by reading the second track by the second sensor, wherein the processor averages the first position signal and the second position signal to generate a third position signal, combines the third position signal and the first periodic signal to generate a fourth position signal, combines the third position signal and the third periodic signal to generate a fifth position signal, and averages the fourth position signal and the fifth position signal to generate an absolute position signal indicating an absolute position of at least one of the scale, the first sensor, or the second sensor, in combination with all other limitations in the claim as claimed and defined by applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863